Citation Nr: 1434111	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, claimed as chronic bronchiectasis and restrictive airway disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran had active military service from June 1984 to June 1987.

The appeal comes before the Board of Veterans Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's claim was remanded in May 2013 and November 2013 for further development.  The case has since been returned to the Board for adjudication.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Clear and unmistakable evidence shows that the Veteran's chronic respiratory disability preexisted service and clear and unmistakable evidence shows that the chronic respiratory disability was not aggravated by service.


CONCLUSION OF LAW

The Veteran's pre-existing chronic respiratory disability was not aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107; 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in April 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state veterans service organization and has submitted argument in support of his claim.  These arguments have generally referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided an appropriate VA examination in April 2014.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's claimed lung disorder preexisted service and was not aggravated thereby.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the April 2014 VA examination and report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Also, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).


Factual Background and Analysis

The Veteran contends his chronic respiratory disability was either caused by or aggravated by his military service.  

A review of the service treatment records show that the Veteran reported asthma in his report of medical history dated June 1983.  The examiner indicated that the Veteran had pneumonia as an infant, but no asthma since infancy.  During service he was treated for upper respiratory infections, left pneumonia in 1986, and chronic cough.  These issues resolved during service.  

In April 1987, the Veteran was seen for lung-related complaints and cough.  He was noted to have a long history of cough, abnormal chest x-ray, and lung problems as a child.  The medical personnel indicated that he may have had questionable bronchiectasis and interstitial lung disease.  The examiner indicated that the Veteran had pneumonia as an infant and has a history of asthma since infancy.  

In the Veteran's April 1987 report of medical history at discharge, he denied any asthma, shortness of breath, chronic cough, or pain/pressure in his chest.  He endorsed sinusitis.  The examiner indicated that the Veteran had a history of pneumonia as a child and during service had a chronic cough productive of green sputum with worsening in the winter.  The examiner also noted that chest x-ray showed infiltrates.  

The following month, the Veteran reported a history of severe pneumonia as an infant with recurring hospitalization.  Later in his childhood, he had a rare cough, but no recurrent signs of pulmonary disease.  The medical personnel indicated that the chest x-ray and symptoms were not enough to give definite diagnosis of chronic bronchiectasis, but his chronic cough and other symptoms are likely secondary to airway damage most likely due to pneumonia as an infant.  He described this as mild bronchiectasis.  The medical personnel indicated that he would need to assess further to determine if the Veteran has reversible airway disease as well.  

In a June 1987 STR, the Veteran was noted to have reactive airway disease that existed prior to enlistment and nonreversible airway damage due to childhood pneumonia.  The treating personnel indicated that his symptoms were most likely secondary to childhood pneumonia.  At discharge, there was no evidence of active infections, process, or systemic illness of the lungs.  He was found to be fit for separation as planned.  

In a 2005 private treatment record, the Veteran was diagnosed as having chronic bronchiectasis with exacerbation, chronic panusinusitis with exacerbation, reactive airway disease, and snoring.  A 2007 chest x-ray shows "apparent chronic interstitial fibrotic changes of the lung bases."  

In October 2007, the Veteran was afforded a VA respiratory examination, during which the examiner diagnosed chronic bronchiectasis/reactive airway disease.  The examiner indicated that the claims file show that his lung disorder is secondary to childhood pneumonia.  The examiner opined that the current lung disorder is not due to or aggravated by his military service.  

In the May 2013 and November 2013 remands, the Board requested a new examination for a clarified opinion as to the etiology of the Veteran's lung disorder.  The Veteran was afforded the requested VA examination in April 2014, during which he was diagnosed as having interstitial lung disease and bronchiectasis without acute exacerbation.  Following review of the claims file and interview and examination of the Veteran, the examiner opined that the Veteran's bronchiectasis and fibrosis are not related to service as they existed prior to service and are presumed to be secondary to childhood pneumonia.  The examiner found that the Veteran's lung disorder existed prior to service as described in the service treatment records and his in-service symptoms are likely secondary to airway damage caused by childhood pneumonia.  The examiner further opined that the Veteran's respiratory disorder clearly and unmistakably did not increase in severity beyond its natural progression during active duty.  In other words, he stated that the Veteran's respiratory condition did not worsen during service.  In reaching this conclusion, the examiner noted the in-service treatment records showing pneumonia, a diagnosis of bronchiectasis after childhood pneumonia, and a recent treatment note from his primary doctor stated the Veteran has "bronchiectasis without acute exacerbation."  The examiner also cited medical literature indicating that initial airway damage leading to bronchiectasis often begins in childhood, and bronchiectasis is caused by a chronic infection of the airways, which ultimately damages the lung.  

Initially, the Board notes that the Veteran's report of medical history at enlistment showed the Veteran's report of asthma and the history of pneumonia as an infant, but he was not otherwise shown to have any respiratory disorder at enlistment.  As such, the Veteran will be presumed to have entered service in sound condition with respect to any respiratory disorder.  38 U.S.C.A. §§ 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence clearly shows that the Veteran's respiratory disorder preexisted his military service.  As noted above, the April 2014 VA examiner considered the contemporaneous evidence of record, including the post-service clinical records, and concluded there was clear and unmistakable evidence that the Veteran's respiratory disorder preexisted his military service and was not aggravated thereby.  The Board finds that this conclusion is clearly supported by the medical evidence of record.  Moreover, the examiner provided a detailed rationale indicating that the Veteran had numerous notations of childhood pneumonia with resultant bronchiectasis prior to service, and treatment for pneumonia, chronic cough, and upper respiratory infections in service.  The examiner, nevertheless, found that the in service treatment for lung/airway problems are not representative of an aggravation beyond the natural progression of his respiratory disorder.  The Board finds that this examination report is the most probative evidence regarding the question of pre-existence of a lung disorder and whether such was aggravated during service.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the above, the Board finds that the Veteran's currently diagnosed bronchiectasis/reactive airway disease and interstitial lung disease clearly and unmistakably preexisted his military service, and it was not clearly and unmistakably aggravated beyond its natural progression during service.  Although the Veteran did not have a specific finding of a respiratory disorder at the time of enlistment, he clearly reported childhood lung/airway problems and this is supported by the medical evidence of record.  Additionally, the competent and credible evidence of record shows that the Veteran's respiratory disorder was clearly and unmistakably not aggravated during his military service.  As the respiratory disorder underwent no permanent increase in severity during service, aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the record demonstrates a current diagnosis of a respiratory disorder, it does not contain reliable evidence of aggravation of the pre-existing respiratory disorder in service. 

Furthermore, even if the Veteran were sound upon entry into active duty, the evidence does not show in-service onset of a respiratory disorder.  The 2014 VA examiner did not link the Veteran's current disability to service.  Furthermore, the Board has also considered the Veteran's statements concerning the etiology of this claimed disability, and the lay statements.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, although the Board recognizes that the Veteran is sincere in his belief that his current respiratory problems are related to his time in service, he is not otherwise competent to state whether his respiratory disorder is related to service or aggravated thereby.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

To the extent that the Veteran reports that he had symptoms of a respiratory disorder during service and that he experienced worsening symptoms in the years following service, the Board the Veteran is competent to report that he experienced such symptoms.  Jandreau.  However, competence and credibility are separate matters which must be addressed.  Although the Veteran currently reports a history of lung/airway problems dating to service, there are no competent clinical opinions linking his currently diagnosed respiratory disorder to service, and in fact, the only competent evidence of record (the September 2014 opinion) shows no link.  The service treatment records are evidence against the claim.  Notably, the Veteran has neither identified nor submitted any evidence which shows worsening of his respiratory disorder during service.  Any assertion that the Veteran "noted" worsening of his respiratory disorder during service is not credible.  See Savage v. Gober, 10 Vet. App. 488 (1997); McCormick v. Gober, 14 Vet. App 39 (2000).  As noted by the Federal Circuit in Buchanan, the Board has considered the lay statements.  However, the objective evidence record is against the claim, and there is an absence of contemporaneous medical evidence that weighs against the Veteran's assertion of continuity. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a respiratory disorder, and the benefit of the doubt rule does not apply.  See generally 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a chronic respiratory disorder is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


